DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemieux et al. (US 5441702 A; hereinafter Lemieux).
	Regarding claims 1, 3, 9, and 19, Lemieux discloses a refill pack for pipette tip racks comprising a container accommodating one or more tapered probe covers (i.e. pipette tips), wherein the container comprises a base member (bottom wall; see Fig. 9); and four sides extending from the base member (Examiner notes that Lemieux teaches a standard four sided cuboidal container); the sides consisting essentially of four sides flaring outward (see sidewall at lead-line 38 of Fig. 9) from the base member as the four sides extend distally from the base member; wherein the four sides define an open top of the container (94; Col 11 line 64- Col 12 line 8).
	Regarding claim 2, Lemieux discloses a container wherein a first two sides of the four sides taper along a length of the two sides (i.e. a length from the bottom to element 47; see Fig. 9).
	Regarding claims 6-8 and 16, Lemieux discloses a container further comprising a plurality of tapered probe covers (22) situated within the container that taper from a wider open top to a narrow distal tip (see Fig. 9).
	Regarding claim 10, Lemieux discloses a container wherein wherein the narrower distal tip has a wall thickness that is thinner than is another wall thickness extending along a length of the tapering probe cover that is disposed between the wider open end and the narrower distal tip (see Fig. 9).  Examiner notes that the cross-sectional view of Fig. 9 depicts the sidewall of the outer container (38) as being thicker than that of the walls of the probe covers (22).

	Regarding claim 15, Lemieux discloses a container closure comprising an elastomeric member (Col 9 lines 33-35).  Examiner considers elastomeric to mean flexible material.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux.
Regarding claims 4-5, Lemieux discloses the claimed invention except for the particular dimensions of the side walls.  However, it would have been an obvious matter of design choice to have Lemieux’s tapered sides to have a bottom width from between 47 and 48mm and an upper width from between 56 and 57mm; while the other two In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
9.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments, see Pages 5-6, filed 08/07/2020, with respect to the rejection(s) of claim(s) 1-9, 11-14, and 16-19 under USC 103(a)—Craft in view of Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Lemieux.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734